Exhibit 10.2

SECURITY AGREEMENT

This SECURITY AGREEMENT (this “Agreement”), dated as of June 7, 2012, is entered
into between SOLAR POWER, INC., a California corporation (the “Debtor”), and
SOLAR HUB UTILITIES, LLC, a Hawaiian limited liability company (the “Secured
Party”).

WHEREAS, the Debtor and the Secured Party are the parties to a purchase and sale
transaction evidenced by that Solar Development Acquisition and Sale Agreement
of on or about even date herewith, between the Secured Party, as seller, and the
Debtor, as buyer (the “SDASA”), pursuant to which the Secured Party is conveying
to the Debtor all of the assets described on Schedule A attached hereto (the
“Solar Assets”); and

WHEREAS, as a requirement in connection with the closing of the transaction
contemplated by the SDASA, the Debtor has agreed to execute and deliver to the
Lender this Security Agreement, evidencing the Debtor’s obligation to pay and
perform the Obligations (defined below); and

WHEREAS, to secure payment and performance of the Obligations, the Debtor has
agreed to grant security interests in favor of the Secured Party as herein
provided;

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. The term “State”, as used herein, means the State of California.
All terms defined in the Uniform Commercial Code of the State and used herein
shall have the same definitions herein as specified therein. However, if a term
is defined in Article 9 of the Uniform Commercial Code of the State differently
than in another Article of the Uniform Commercial Code of the State, the term
has the meaning specified in Article 9. The term “Obligations”, as used herein,
means all of the indebtedness, obligations and liabilities of the Debtor to the
Secured Party arising from or in connection with the SDASA, the closing and
performance of any the transactions contemplated in the SDASA, this Security
Agreement and any other document or agreement executed or provided in connection
with any of the foregoing documents or transactions, whether direct or indirect,
joint or several, absolute or contingent, due or to become due, now existing or
hereafter arising. The term “Transaction Document” means each and every document
and agreement executed or provided in connection with the closing and
performance of any the transactions contemplated in the SDASA or this Security
Agreement. The term “Real Property Rights” means any right, title or interest in
real property held by the Debtor at any time with respect to any real property
upon which any Project is located, and such term includes, without limitation,
all of the real property rights and interests now existing or hereafter acquired
by the Debtor in any of the Properties or pursuant to any of the Land Contracts.
All other capitalized terms used herein or in any schedule attached hereto that
are not defined herein shall have the meanings given to those terms in the
SDASA.

2. Grant of Security Interest. The Debtor hereby grants to the Secured Party, to
secure the payment and performance in full of all of the Obligations, a security
interest in, and pledges and assigns to the Secured Party, all right, title and
interest of the Debtor in the Solar Assets, wherever located, whether now owned
or hereafter acquired or arising, and all proceeds and products thereof
(collectively, the “Collateral”).



--------------------------------------------------------------------------------

3. Authorization to File Financing Statements. The Debtor hereby irrevocably
authorizes the Secured Party at any time and from time to time to file in any
Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) indicate the Collateral regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the Uniform Commercial Code of the State or such jurisdiction, and
(b) contain any other information required by part 5 of Article 9 of the Uniform
Commercial Code of the State for the sufficiency or filing office acceptance of
any financing statement or amendment, including whether the Debtor is an
organization, the type of organization and any organization identification
number issued to the Debtor. The Debtor agrees to furnish any such information
to the Secured Party promptly upon request. The Debtor also ratifies its
authorization for the Secured Party to have filed in any Uniform Commercial Code
jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.

4. Other Actions. Further to insure the attachment, perfection and first
priority of, and the ability of the Secured Party to enforce, the Secured
Party’s security interest in the Collateral, the Debtor agrees, in each case at
the Debtor’s own expense, to take any other action reasonably requested by the
Secured Party to insure the attachment, perfection and first priority of, and
the ability of the Secured Party to enforce, the Secured Party’s security
interest in any and all of the Collateral including, without limitation,
(a) executing, delivering and, where appropriate, filing financing statements
and amendments relating thereto under the Uniform Commercial Code, to the
extent, if any, that the Debtor’s signature thereon is required therefor,
(b) causing the Secured Party’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the Secured Party to
enforce, the Secured Party’s security interest in such Collateral, (c) complying
with any provision of any statute, regulation or treaty of the United States as
to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Secured Party to
enforce, the Secured Party’s security interest in such Collateral.

5. Reserved.

6. Reserved.

7. Representations, Warranties and Covenants Concerning Debtor’s Legal Status.
The Debtor represents and warrants to the Secured Party as follows: (a) the
Debtor’s exact legal name is that indicated on the signature page hereof,
(b) the Debtor is a corporation organized, validly existing and in good standing
in the jurisdiction of California, (c) the Debtor’s organizational
identification number, if it has one, is as indicated on the signature page
hereof, (d) the Debtor’s mailing address is as indicated on the signature page
hereof, and (e) the Debtor is fully authorized and permitted to execute and
deliver this Agreement. The Debtor covenants with the Secured Party as follows:
(a) without providing at least thirty (30) days prior written notice to the
Secured Party, the Debtor will not change its name, its mailing address or
organizational identification number if it has one, and (b) the Debtor will not
change its jurisdiction of organization or domicile.

8. Covenants Concerning Collateral, Etc. Subject in each case to Secured Party’s
obligations under the SDASA, the Debtor further covenants with the Secured Party
as follows: (a) the Collateral, to the extent it consists of information and
documentation relating to Accounts, contracts rights and Documents not delivered
to the Secured Party pursuant to the terms hereof, will be kept only at the
address of the Debtor set forth on the signature page hereof or other locations
approved by Lender, and the Debtor will not remove the Collateral from such
locations, without providing at least thirty (30) days prior written notice to
the Secured Party, (b) except for the security interest herein granted, the
Debtor shall be the owner of the Collateral and the Real Property Rights free
from any lien, security interest or

 

-2-



--------------------------------------------------------------------------------

other encumbrance, and the Debtor shall defend the same against all claims and
demands of all persons at any time claiming the same or any interests therein
adverse to the Secured Party except such liens, security interests and
encumbrances existing immediately prior to the conveyance of the Solar Assets
from Secured Party to Debtor pursuant to the SDASA and continuing thereafter,
(c) the Debtor shall not pledge, mortgage, encumber or create, or suffer to
exist a lien or security interest in the Collateral or any Real Property Rights
in favor of any person other than the Secured Party, (d) the Debtor will permit
the Secured Party, or its designee, to inspect the Collateral and the real
property in which the Debtor has any Real Property Rights at any reasonable
time, wherever located, (e) the Debtor will pay (or cause to be paid) promptly
when due all taxes, assessments, governmental charges and levies upon the
Collateral or incurred in connection with the use or operation of such
Collateral or incurred in connection with this Agreement or relating to the real
property in which the Debtor has any Real Property Rights, (f) the Debtor will
continue to operate, its business in compliance with all applicable federal,
state and local laws, statutes and ordinances, (g) the Debtor will not sell or
otherwise dispose, or offer to sell or otherwise dispose, of the Collateral or
any interest therein or any Real Property Rights, except for sales of inventory
in the ordinary course of business; and (h) the Debtor will comply at all times
with all Land Contracts and all other agreements evidencing or relating to the
Collateral or any Real Property Rights.

9. Insurance.

9.1 Maintenance of Insurance. The Debtor will maintain with financially sound
and reputable insurers insurance with respect to its properties and business
against such casualties and contingencies as shall be in accordance with general
practices of businesses engaged in similar activities in similar geographic
areas. Such insurance shall be in such minimum amounts that the Debtor will not
be deemed a co-insurer under applicable insurance laws, regulations and
policies. In addition, all such insurance shall be payable to the Secured Party
as loss payee.

9.2 Insurance Proceeds. The proceeds of any casualty insurance in respect of any
casualty loss of any of the Collateral shall, subject to the rights, if any, of
other parties with a prior interest in the property covered thereby, be held by
the Secured Party as cash collateral for the Obligations. The Secured Party may,
at its sole option, disburse from time to time all or any part of such proceeds
so held as cash collateral, upon such terms and conditions as the Secured Party
may reasonably prescribe, for direct application by the Debtor solely to the
repair or replacement of the Debtor’s property so damaged or destroyed, or the
Secured Party may apply all or any part of such proceeds to the Obligations.

9.3 Notice of Cancellation, etc. All policies of insurance shall provide for at
least ten (10) days prior written cancellation notice to the Secured Party. In
the event of failure by the Debtor to provide and maintain insurance as herein
provided, the Secured Party may, at its option, provide such insurance and
charge the amount thereof to the Debtor. The Debtor shall furnish the Secured
Party with certificates of insurance and policies evidencing compliance with the
foregoing insurance provision.

10. Collateral Protection Expenses; Preservation of Collateral.

10.1 Expenses Incurred by Secured Party. Subject to Secured Party’s obligations
under the SDASA, in its discretion, after not less than ten (10) days prior
written notice to the Debtor (except in the event of an emergency), the Secured
Party may discharge taxes and other encumbrances at any time levied or placed on
any of the Collateral or any Real Property Rights, make repairs thereto and pay
any necessary filing fees or, if the debtor fails to do so, insurance premiums.
The Debtor agrees to reimburse the Secured Party on demand for any and all
expenditures so made. The Secured Party shall have no obligation to the Debtor
to make any such expenditures, nor shall the making thereof relieve the Debtor
of any default.

 

-3-



--------------------------------------------------------------------------------

10.2 Secured Party’s Obligations and Duties. Anything herein to the contrary
notwithstanding, the Debtor shall remain liable under each contract or agreement
comprised in the Collateral to be observed or performed by the Debtor
thereunder. The Secured Party shall not have any obligation or liability under
any such contract or agreement by reason of or arising out of this Agreement or
the receipt by the Secured Party of any payment relating to any of the
Collateral, nor shall the Secured Party be obligated in any manner to perform
any of the obligations of the Debtor under or pursuant to any such contract or
agreement, to make inquiry as to the nature or sufficiency of any payment
received by the Secured Party in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party may be entitled at
any time or times. The Secured Party’s sole duty with respect to the custody,
safe keeping and physical preservation of the Collateral in its possession,
under Section 9-207 of the Uniform Commercial Code of the State or otherwise,
shall be to deal with such Collateral in the same manner as the Secured Party
deals with similar property for its own account. Notwithstanding the foregoing,
the provisions of this Section 102 shall be subject to Secured Party’s
obligations under the SDASA.

11. Power of Attorney.

11.1 Appointment and Powers of Secured Party. Upon an Event of Default and while
such Event of Default is continuing, the Debtor hereby irrevocably constitutes
and appoints the Secured Party and any officer or agent thereof, with full power
of substitution, as its true and lawful attorneys-in-fact with full irrevocable
power and authority in the place and stead of the Debtor or in the Secured
Party’s own name, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of
this Agreement and, without limiting the generality of the foregoing, hereby
gives said attorneys the power and right, on behalf of the Debtor, upon an Event
of Default and while such Event of Default is continuing, but otherwise without
notice to or assent by the Debtor, to do the following: generally to sell,
transfer, pledge, make any agreement with respect to or otherwise deal with any
of the Collateral in such manner as is consistent with the Uniform Commercial
Code of the State and as fully and completely as though the Secured Party were
the absolute owner thereof for all purposes, and to do at the Debtor’s expense,
at any time, or from time to time, all acts and things which the Secured Party
deems necessary to protect, preserve or realize upon the Collateral and the
Secured Party’s security interest therein, in order to effect the intent of this
Agreement, all as fully and effectively as the Debtor might do. This power of
attorney is a power coupled with an interest and shall be irrevocable. The
powers conferred on the Secured Party hereunder are solely to protect its
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers.

12. Event of Default; Remedies.

12.1 Event of Default. Each of the following shall constitute an “Event of
Default” hereunder:

(a) Any failure or neglect to perform or observe any of the material terms,
provisions or covenants of this Agreement, which failure continues unremedied
after not less than thirty (30) days written notice;

(b) Any “Event of Default” as defined in the SDASA.

 

-4-



--------------------------------------------------------------------------------

(c) Any breach or default under any Transaction Document that continues
unremedied beyond any notice and cure or grace period expressly applicable
thereto.

12.2 General Remedies. If an Event of Default shall have occurred and be
continuing, the Secured Party may, without notice to or demand upon the Debtor,
and without limiting any of its other rights and remedies upon an Event of
Default, declare this Agreement to be in default, and the Secured Party shall
thereafter have in any jurisdiction in which enforcement hereof is sought all
rights and remedies available at law and in equity, and in addition thereto, all
rights and remedies of a secured party under the Uniform Commercial Code of the
State or of any jurisdiction in which Collateral is located, including, without
limitation, the right to take possession of the Collateral, and for that purpose
the Secured Party may, so far as the Debtor can give authority therefor, enter
upon any premises on which the Collateral may be situated and remove the same
therefrom. The Secured Party may in its discretion require the Debtor to
assemble all or any part of the Collateral at such location or locations within
the jurisdiction(s) of the Debtor’s principal office(s) or at such other
locations as the Secured Party may reasonably designate. Unless the Collateral
is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market, the Secured Party shall give to the
Debtor at least ten (10) business days prior written notice of the time and
place of any public sale of Collateral or of the time after which any private
sale or any other intended disposition is to be made. The Debtor hereby
acknowledges that ten (10) business days prior written notice of such sale or
sales shall be reasonable notice. In addition, the Debtor waives any and all
rights that it may have to a judicial hearing in advance of the enforcement of
any of the Secured Party’s rights hereunder, including, without limitation, its
right following an Event of Default to take immediate possession of the
Collateral and to exercise its rights with respect thereto.

12.3 Reserved.

12.4 Reserved.

12.5 Standards for Exercising Remedies. To the extent that applicable law
imposes duties on the Secured Party to exercise remedies in a commercially
reasonable manner, the Debtor acknowledges and agrees that it is not
commercially unreasonable for the Secured Party (a) to fail to incur expenses
reasonably deemed significant by the Secured Party to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (b) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (c) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (d) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (e) to contact other
persons, whether or not in the same business as the Debtor, for expressions of
interest in acquiring all or any portion of the Collateral, (f) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (g) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (h) to dispose of assets
in wholesale rather than retail markets, (i) to disclaim disposition warranties,
(j) to purchase insurance or credit enhancements to insure the Secured Party
against risks of loss, collection or disposition of Collateral or to provide to
the Secured Party a guaranteed return from the collection or disposition of
Collateral, or (k) to the extent deemed appropriate by the Secured Party, to
obtain the services of other brokers, investment bankers, consultants and other
professionals to assist the Secured Party in the collection or disposition of
any of the Collateral. The Debtor acknowledges that the purpose of this Section
is to provide non-exhaustive indications of what actions or omissions by the
Secured Party would not be commercially unreasonable in the Secured Party’s

 

-5-



--------------------------------------------------------------------------------

exercise of remedies against the Collateral and that other actions or omissions
by the Secured Party shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section. Without limitation upon the
foregoing, nothing contained in this Section shall be construed to grant any
rights to the Debtor or to impose any duties on the Secured Party that would not
have been granted or imposed by this Agreement or by applicable law in the
absence of this Section.

13. No Waiver by Secured Party, etc. The Secured Party shall not be deemed to
have waived any of its rights upon or under the Obligations or the Collateral
unless such waiver shall be in writing and signed by the Secured Party. No delay
or omission on the part of the Secured Party in exercising any right shall
operate as a waiver of such right or any other right. A waiver on any one
occasion shall not be construed as a bar to or waiver of any right on any future
occasion. All rights and remedies of the Secured Party with respect to the
Obligations or the Collateral, whether evidenced hereby or by any other
instrument or papers, shall be cumulative and may be exercised singularly,
alternatively, successively or concurrently at such time or at such times as the
Secured Party deems expedient.

14. Suretyship Waivers by Debtor. The Debtor waives demand, notice, protest,
notice of acceptance of this Agreement, notice of loans made, credit extended,
Collateral received or delivered or other action taken in reliance hereon and
all other demands and notices of any description. With respect to both the
Obligations and the Collateral, the Debtor assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Secured Party may deem advisable. Except as set forth
in the SDASA, the Secured Party shall have no duty as to the collection or
protection of the Collateral or any income thereon, nor as to the preservation
of rights against prior parties, nor as to the preservation of any rights
pertaining thereto beyond the safe custody thereof as set forth in Section 10.2.
The Debtor further waives any and all other suretyship defenses. Further, the
Debtor agrees that it is not necessary for the Secured Party to inquire into the
powers of the Debtor or the officers, directors, partners or agents acting or
purporting to act on its behalf for any purpose. Each party comprising the
Debtor is and shall continue to be fully informed as to all aspects of the
business affairs of each party comprising the Debtor that it deems relevant to
the risks it is assuming and hereby waives and fully discharges the Secured
Party from any and all obligations to communicate to either party comprising the
Debtor any facts of any nature whatsoever regarding the Debtor’s business
affairs. Neither party comprising the Debtor shall have any right of subrogation
and hereby waives any right to enforce any remedy which the Secured Party now
has, or may hereafter have, against the other party comprising the Debtor.
Nothing contained herein shall affect or limit the right of the Secured Party to
proceed against any person or entity, including the Debtor, with respect to the
enforcement of any guarantee or other similar rights, regardless of whether the
Secured Party elects to take any action against the Debtor.

15. Marshalling. The Secured Party shall not be required to marshal any present
or future collateral security (including but not limited to this Agreement and
the Collateral) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of its rights hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights, however existing or arising. To the extent that it
lawfully may, the Debtor hereby agrees that it will not invoke any law relating
to the marshalling of collateral which might cause delay in or impede the
enforcement of the Secured Party’s rights under this Agreement or under any
other instrument creating or evidencing any of the Obligations or under which
any of the Obligations is outstanding or by which any of the Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, the Debtor hereby irrevocably waives the benefits of all such
laws.

 

-6-



--------------------------------------------------------------------------------

16. Proceeds of Dispositions; Expenses; Attorneys’ Fees. The Debtor shall pay to
the Secured Party on demand any and all expenses, including reasonable
attorneys’ fees and disbursements, incurred or paid by the Secured Party in
protecting, preserving or enforcing the Secured Party’s rights under or in
respect of any of the Obligations or any of the Collateral. After deducting all
of said expenses, the residue of any proceeds of collection or sale of the
Obligations or Collateral shall, to the extent actually received in cash, be
applied to the payment of the Obligations in such order or preference as the
Secured Party may determine, proper allowance and provision being made for any
Obligations not then due. Upon the final payment and satisfaction in full of all
of the Obligations and after making any payments required by Sections
9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the State, any
excess shall be returned to the Debtor. Notwithstanding any other provision of
this Agreement, but except as otherwise expressly provided in the SDASA, the
Debtor shall not be liable for any deficiency in the payment of the Obligations.
In the event of any action or proceeding involving this Agreement or the
Obligations, the prevailing party in such action or proceeding shall be entitled
to an award of its reasonable attorneys’ fees and costs.

17. Reserved.

18. Governing Law; Consent to Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE. The Debtor agrees that
any suit for the enforcement of this Agreement may be brought in the courts of
the State or any other state in which the Secured Party has an office or any
federal court sitting in the State or any other state in which the Secured Party
has an office. The Debtor hereby consents to the non-exclusive jurisdiction of
such courts. The Debtor hereby waives any objection that it may now or hereafter
have to the venue of any such suit or any such court or that such suit is
brought in an inconvenient court.

19. Waiver of Jury Trial. THE DEBTOR WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY
SUCH RIGHTS OR OBLIGATIONS. Except as prohibited by law, the Debtor waives any
right which it may have to claim or recover in any litigation referred to in the
preceding sentence any special, exemplary, punitive or consequential damages or
any damages other than, or in addition to, actual damages. The Debtor
(i) certifies that neither the Secured Party nor any representative, agent or
attorney of the Secured Party has represented, expressly or otherwise, that the
Secured Party would not, in the event of litigation, seek to enforce the
foregoing waivers and (ii) acknowledges that, in entering into this Agreement,
the Secured Party is relying upon, among other things, the waivers and
certifications contained in this Section.

20. Miscellaneous. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof. All
references herein to the “Debtor” shall be considered separate references to
each of the stated parties comprising the Debtor and to such parties
collectively, and all representations, warranties, obligations and agreements
applicable to the Debtor shall apply separately to each of the stated parties
comprising the Debtor and to such parties collectively. This Agreement and all
rights and obligations hereunder shall be binding upon the Debtor and its
respective successors and assigns, and shall inure to the benefit of the Secured
Party and its successors and assigns. If any term of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity of all other terms
hereof shall in no way be affected thereby, and this Agreement shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein. The Debtor acknowledges receipt of a copy of this
Agreement. This Agreement constitutes the entire agreement of the parties with
respect to the matters discussed herein. This Agreement may only be modified by
a written agreement signed by both parties.

 

-7-



--------------------------------------------------------------------------------

[Signatures appear on following page.]

 

-8-



--------------------------------------------------------------------------------

DATED as of the date first set forth above.

 

SOLAR POWER, INC., a California corporation By:  

/s/ Alan M. Lefko

  Alan M. Lefko, Vice President Finance

Organizational ID No.: C2880869

Address for

the Debtor:    

  2240 Douglas Blvd., Suite 200   Roseville, CA 95661-3875  

 

Accepted as of the date first set forth above:

 

SOLAR HUB UTILITIES, LLC, a Hawaii limited liability company By:      

/s/ Pat Shudak

Name: Pat Shudak Title:   Manager

 

-9-



--------------------------------------------------------------------------------

SCHEDULE A

List of Solar Assets

All of Seller’s right, title and interest, without reservations or restrictions,
in and to all of the assets and rights comprising the Projects, whether existing
now or in the future, including, without limitation, pursuant to or as reflected
in any and all Development Documents, Books and Records, Land Contracts,
Permits, the Permit Applications, Reports, Interconnection Rights, Power
Purchase Agreements, Project Attributes, Solar Data, or otherwise with respect
to any Project.

As used in the preceding paragraph, the following terms shall have the following
meanings:

1. Projects. The complete portfolio of 68 single solar-powered electricity
generating plants (including the Facilities and Interconnection) having a
combined nominal nameplate capacity of 29,172,000 watts DC to be located on the
various Properties.

2. Development Documents. All of the documents and materials with respect to the
Projects, including, without limitation, as listed on Schedule B attached
hereto, whether existing now or in the future.

3. Books and Records. Any and all data, reports, correspondence, maps, surveys
and other business records relating to the Projects that are generated or
obtained by Seller prior to Closing (other than the Solar Data).

4. Land Contracts. The letters of intent and Lease Agreements entered into
between various property owners, whether existing now or in the future,
including, without limitation, those listed on Schedule C attached hereto,
establishing the tangible real property interests, easements, or leases in the
Properties.

5. Permits. The licenses, consents, certificates, approvals, and permits
required for the construction, installation, ownership or operation of the
Projects, whether existing now or in the future, including, without limitation,
as described on Schedule D attached hereto, including, without limitation, the
Conditional Use Permits, if a Conditional Use Permit is required by Law for the
Project.

6. Permit Applications. Any and all applications, petitions, filings or requests
made to any Authority, whether existing now or in the future, on or before the
Closing Date in order to obtain a Permit for the Project.

7. Reports. The Phase I Environmental Assessment, the Title Commitments, the
Interconnection Studies and the Solar Study.

8. Interconnection Rights. All rights and interests of the non-Utility party,
without reservations or restrictions, in the Interconnection Agreements.

9. Power Purchase Agreement. A power purchase agreement or other evidence of a
binding commitment from the applicable Utility for the purchase of the
electricity generated by the Facility, whether existing now or in the future, at
a rate not less than $0.238 US per kWh, for a term of not less than twenty
(20) years.

 

-10-



--------------------------------------------------------------------------------

10. Project Attributes. The renewable energy certificates or credits, green
tags, emission credits, carbon offsets and any other environmental attribute
currently available or available at any time in the future related to each
Property, Facilities or Project, as well as all tax credits, including, without
limitation, production tax credits and investment tax credits.

11. Solar Data. Any and all solar data with regard to the Projects, whether
existing now or in the future, included, or included by reference, on Schedule E
attached hereto. The Solar Data includes the Solar Study.

 

-11-



--------------------------------------------------------------------------------

SCHEDULE B

List of Development Documents

The Development Documents include, without limitation, all of the following
documents and information:

 

  •  

All Notices of Completion issued by the governing Utility;

 

  •  

Environmental Studies, Reports, and Permits;

 

  •  

Project Engineering;

 

  •  

Construction bids;

 

  •  

Construction Studies, Reports, and Permits (including all CAD drawings);

 

  •  

Electrical Studies, Reports, and Permits;

 

  •  

Interconnection Studies, Reports, Applications, Permits, and Approvals with the
appropriate Utility;

 

  •  

Proposed Lease Documents;

 

  •  

The Power Purchase Agreement;

 

  •  

Storm water management plan and erosion control permits;

 

  •  

Hydrology Reports and mitigation measures, if any;

 

  •  

Water well documentation and water rights;

 

  •  

Dust control Studies, Reports, and Permits;

 

  •  

Site development information, drawings, and studies to date;

 

  •  

Access Studies, Reports, and Permits;

 

  •  

Access road Studies, Reports, and Permits;

 

  •  

Temporary & Permanent fencing design;

 

  •  

Land Surveys;

 

  •  

Electrical Construction Drawings (completed by Seller and paid out of the
Purchase Price);

 

  •  

Project (homerun) information/design and drawings;

 

  •  

Utility connection information/design and drawings;

 

  •  

Grounding Grid information/design and drawings;

 

  •  

Engineering Reports and Drawings (to be completed by Seller and paid out of the
Purchase Price);

 

  •  

Geotechnical Investigation information/design and drawings;

 

  •  

PV Layout designs, area information/design, and drawings;

 

  •  

Entrance permits to public roads;

 

  •  

Reports re onsite temporary storage of spoils;

 

  •  

Insurance policies;

 

  •  

Start-up information/design and drawings;

 

  •  

Meter station information/design and drawings;

 

  •  

All local governmental approvals including approved Use Permit;

 

  •  

Title reports and copies of all exceptions to title;

 

  •  

Transmission easements, rights of way, and other rights;

 

  •  

Interconnection and related facilities easement and use agreements;

 

  •  

All other studies, reports, and drawings to date.

 

-12-



--------------------------------------------------------------------------------

SCHEDULE C

List of Land Contracts

[See Schedule 6.15 to Exhibit 10.1]

 

-13-



--------------------------------------------------------------------------------

SCHEDULE C

List of Permits

[See Schedule 6.14 to Exhibit 10.1]

 

-14-



--------------------------------------------------------------------------------

SCHEDULE E

List of Solar Data

[See Schedule 6.13 to Exhibit 10.1]

 

-15-